Citation Nr: 0725415	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, to include service connection for the cause 
of the veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  He died on October [redacted], 1979, and the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision, of 
which the appellant was notified in December 2001, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant DIC benefits, to include 
service connection for the cause of the veteran's death, and 
DEA benefits.  The appellant subsequently initiated and 
perfected appeals of these determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks DIC benefits, to include service 
connection for the cause of the veteran's death, and 
entitlement to DEA benefits.  During the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted in November 2000.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The VCAA created new 
obligations on VA to assist claimants in the development of 
their claims, and to inform them of the evidence necessary to 
substantiate pending claims.  

In the present case, the appellant's claim was received in 
May 1999, prior to the enactment of the VCAA.  For this 
reason, the appellant was not initially provided proper 
notice and assistance in the development of her claims, and 
that deficiency does not appear to have been corrected 
subsequently.  Additionally, in the recent case of Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 2007), the 
U.S. Court of Appeals for Veterans Claims (Court) elaborated 
on the appropriate notice required of VA in the development 
of DIC claims.  The Court held in Hupp that specialized 
notice, specifically tailored to cause of death claims, is 
required in such cases.  Such notice should include:

(1) a statement of the conditions, if any, for 
which a veteran was service connected at the time 
of his or death; (2) an explanation of the 
evidence and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service connected.  

Id.  

As the appellant has yet to be provided the appropriate 
notice and assistance required of VA by her claim, a remand 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

The RO must review the claims file and 
ensure that the VCAA notice and assistance 
obligations set forth in 38 U.S.C.A. 
§§ 5100 et seq. are met.  As the appellant 
seeks DIC benefits, the RO must ensure the 
aforementioned notice complies with all 
notice requirements dictated by the Court 
in Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 18, 2007), discussed above.  
Upon review of the file and receipt of any 
additional evidence submitted by the 
appellant, any additional required 
development, as determined by the RO, 
should be accomplished.  Thereafter, the 
RO should readjudicate the pending issues 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



